Citation Nr: 0621953	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  01-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back condition, 
to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The appellant's DD 214 shows that he served on active duty 
from February 1955 to December 1956, with 3 years and 4 
months of prior service.  He also had periods of active duty 
for training (ACDUTRA).                

When this matter was previously before the Board of Veterans' 
Appeals (Board) in November 2005, it was remanded to the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) for readjudication of then then-
reopened claim of service connection.  The case is now before 
the Board for final appellate consideration.


FINDING OF FACT

A low back injury was not incurred, or aggravated, by any 
incident of active military duty.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
back condition, to include arthritis, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131,  (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the appellant of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the appellant to submit any evidence that 
pertains to a claim.  The law further provides that VA will 
make reasonable efforts to assist a appellant in obtaining 
the evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

By letters dated in May 2000 and April 2004, the RO apprised 
the appellant of the evidence required to re-open a claim for 
service connection for low back condition to include 
arthritis and advised the appellant of the allocation of 
responsibility for obtaining such evidence.  Subsequent to 
the VA's advisement to the appellant of what evidence would 
substantiate the claim, the allocation of responsibility for 
obtaining such evidence, and advising the appellant that he 
should submit all relevant evidence, de novo review of the 
claims was accomplished in December 2000, and a Statement of 
the Case ("SOC") was issued.

The rating decision on appeal, December 2000 SOC, the January 
2001 Supplemental Statement of the Case ("SSOC"), June 2001 
SSOC, April 2005 SSOC, and the March 2006 SSOC provided the 
appellant with specific information as to why the claim was 
being denied and of the evidence that was lacking.  The April 
2005 SSOC supplied the appellant with the complete text of 
38 C.F.R. § 3.159(b)(1), concerning the need for the 
appellant to provide any evidence pertaining to the claim.

After being apprised of these matters, in April 2005, the 
appellant stated that there was no further evidence to 
submit.  






In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the appellant.  However, 
what the law seeks to achieve is to give the appellant notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  The record indicates that 
although the appellant had active service from February 1955 
to December 1956, his service medical records from that 
period are unavailable.  However, medical evidence from that 
period is not relevant, because the appellant had an 
approximate 15 year hiatus between it and his enlistment into 
the National Guard in the early 1970's.  The appellant has 
not alleged, and the record does not otherwise suggest, that 
the appellant's claimed back disorder had its incurrence 
during any period of service prior to that of his National 
Guard.  

In particular, VA requested that the appellant either submit 
his available private medical records, SMRs, and VA medical 
records or authorize VA to obtain those records on his 
behalf.  The appellant authorized and the VA obtained all 
relevant medical records.  The treatment records were 
received and reviewed through April 2001.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A VA Spine 
Examination was completed in March 2005.

The Board finds that VA has done everything reasonably 
possible to assist the appellant, the appellant has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.


Analysis of the Claim 

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
In addition, if certain chronic diseases, such as arthritis, 
become manifest to a compensable degree within one year of 
separation from service, such diseases are presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of determining service connection, active 
military service includes active duty as well as any period 
of ACDUTRA, or any period of inactive duty training, during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

As an initial matter, the appellant is not a "veteran" for 
the purposes of the current analysis with regard to period of 
ACDUTRA during July 1979.  The term "veteran" means a person 
who served in the active military . . . service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C. § 101(2); see also 38 C.F.R. § 
3.1(d).  In turn, by "active 
military . . . service" is meant periods including active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty. 38 U.S.C.A, § 101(24) (emphasis 
added); see also 38 C.F.R. § 3.6(a) (2002).

The foregoing is significant because, as the italicized 
portion of the language noted above indicates, without 
evidence of a disability sustained, the appellant is not a 
veteran and is not entitled to the presumption of soundness 
upon entering a period of active duty for training. Paulson 
v. Brown, 7 Vet. App. 466, 468-69 (1995) (For the proposition 
as cited); see 38 U.S.C.A. § 1132 (Every veteran shall be 
presumed in sound condition except for defects noted when 
examined and accepted for service). (Emphasis added).

The finding does not end the Board's inquiry.  Instead, it 
must be determined whether a back disorder was nonetheless 
incurred or aggravated during the ACDUTRA period as alleged 
by the appellant.  

During an October 1980 VA examination, the appellant was 
noted to have a possible congenital defect of the lower 
lumbar spine, including mild scoliosis.  Further regarding 
the first element for establishing service connection under 
Pond, i.e., the existence of a current disability, the March 
2005 VA Spine Examination diagnosed the appellant with lumbar 
spondylosis with degenerative disc disease at L4-L5.  Thus, 
the appellant satisfies the first element under Pond.

However, the record contains no evidence to support the 
second element under Pond, i.e., that of aggravation or 
incurrence of any back disorder.  At the May 2001 Decision 
Review Officer's Hearing, the appellant testified that he 
sustained a back injury while on ACDUTRA on July 19, 1979, 
when he had to jump out of the back of a military truck to 
avoid being hit by shifting cargo that was set into motion by 
the truck sliding on slippery pavement into a ditch.  The 
appellant also testified that he reported the back injury at 
the time.  

Although the record confirms that the appellant was on 
ACDUTRA for 15 days beginning on July 7, 1979, and that the 
appellant was involved in a motor vehicle accident on July 
19, 1979, the record does not corroborate his allegations 
that he sustained a back injury in that accident and reported 
it at that time.  An undated statement by the appellant, the 
appellant's individual sick slip, dated July 19, 1979, his 
medical treatment record, dated July 19, 1979, and a 
Statement of Medical Examination and Duty Status issued to 
the appellant, dated July 20, 1979, all indicate that after 
the accident, the appellant complained of a left knee injury 
only and made no complaint of a back injury.  

Although SMRs show that at a follow-up medical visit to have 
the long-leg cast removed from his injured left knee on 
August 7, 1979, the appellant complained of pain in the 
sacral coccygeal (tailbone) area, and that at another follow-
up medical visit for his injured knee on October 31, 1979, 
the medical provider noted that the appellant had a 
bilateral, tender sciatic notch and diagnosed the appellant 
with sciatic bursitis, neither of these conditions occurred 
while the appellant was on ACDUTRA.

The appellant's primary allegation is uncorroborated by the 
medical evidence of record at the time of the accident, the 
appellant fails to establish in-line-of-duty incurrence of a 
back injury, the second element for establishing service 
connection for injuries while on ACDUTRA under Pond.  

Apart from the event specified by the appellant, the record 
also contains an service department medical record, 
indicating that the appellant was noted to have had lower 
lumbar back pain on March 17, 1979, experienced while 
performing close order drill.  The Board notes that the date 
in question was a Saturday - thus indicating that the 
appellant was not then serving on ACDUTRA, but instead 
inactive duty for training - i.e., commonly known as 
"weekend drill."  In any event, there is no competent 
medical evidence indicating that this incident, or any other 
incident of active military service, caused or aggravated his 
back disorder.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).   

The appellant's June 1974 National Guard entry physical 
examination showed a normal spine, and on the June 1974 
medical history questionnaire, the appellant denied recurrent 
back pain.  SMRs are silent for any complaints, diagnoses, or 
treatments for any back conditions until August 1978, when 
while on ACDUTRA, the appellant sought treatment for rectal 
bleeding and low back pain.  The appellant complained the low 
back pain radiated into the buttocks, was worse with sitting, 
and was of three days duration.  The appellant denied trauma.  
The military health care provider diagnosed the appellant 
with low back pain of unknown etiology.  This incident 
occurred 11 months prior to the appellant's alleged 
incurrence of back injury on ACDUTRA in July 1979.

The preponderance of the evidence is against the claim, and 
the appeal will be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).





ORDER

Service connection for low back condition, to include 
arthritis, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


